

115 HR 6120 IH: Social and Emotional Learning for Families Act
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6120IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mr. Ryan of Ohio introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish a competitive grant program for parent engagement that would focus on the development,
			 implementation, and evaluation of programs designed to increase capacity
			 of parents to demonstrate and teach children social and emotional skills
			 and of teachers to work with parents to develop these skills.
	
 1.Short titleThis Act may be cited as the Social and Emotional Learning for Families Act or the SELF Act. 2.Grant program (a)In generalFrom amounts appropriated to carry out this Act, the Secretary of Education shall award grants, on a competitive basis, to eligible entities to develop, implement and evaluate formal and informal parent education programs in partnership with the entities described in subsection (c)(3). The programs should be designed with objectives to—
 (1)provide instruction to parents on social and emotional skills; (2)provide instruction to parents on effective strategies for teaching and reinforcing these same skills to their children; and
 (3)provide training to teachers or school staff to support parent efforts to teach and reinforce children’s social and emotional skills at home.
 (b)Maximum grant amountThe total amount of a grant awarded under this Act may not exceed $1,200,000. (c)Uses of funds (1)In generalAn eligible entity receiving a grant under this subpart shall use such funds to carry out a program at elementary schools and secondary schools served that—
 (A)involves instruction of social and emotional skills based on research-based and locally-relevant instructional materials for teachers and parents;
 (B)provides professional development for pre-service and in-service teachers and other professional educators to engage parents and teach them social and emotional learning skills;
 (C)provides direct instruction on social and emotional learning to parents at hours when parents are available and in places that are convenient and easily accessible;
 (D)incorporates evidence-based practices to increase diversity of families participating in the program;
 (E)encourages participation of parents from the school, partner agencies, or community organizations working with families to mentor the parents participating in the program; and
 (F)is designed to result in improved measurable child outcomes, including positive social behavior and academic outcomes.
 (2)State educational agenciesIn the case of an eligible entity that is a State educational agency, such entity shall award subgrants, on a competitive basis, to local educational agencies to carry out the program described in paragraph (1).
 (3)Public-private partnershipsEach eligible entity awarded a grant under this Act and each local educational agency awarded a subgrant under this Act shall be encouraged to carry out the program funded under the grant in partnership with one or more of the following:
 (A)Elementary schools or secondary schools. (B)Institutions of higher education.
 (C)Nonprofit organizations. (D)Community-based organizations.
 (E)Public or private entities with demonstrated record of success in delivering educational support. (d)ApplicationsAn application for a grant under this Act submitted by an eligible entity shall demonstrate long-term commitment for the proposed program through—
 (1)providing laboratory and instructional space; (2)commitment to scaling successful programs for parent education and involvement in social and emotional learning in elementary schools and secondary schools under the jurisdiction of the eligible entity; and
 (3)commitment to serving diverse groups such as underrepresented or economically disadvantaged families.
 (e)Annual report to CongressNot later than 1 year after the first grant is awarded under this Act, and annually thereafter, the Secretary shall submit to Congress and make publicly available, a report on activities and results under this Act. Such reports shall describe—
 (1)the total number of grant applications received for the preceding each year; (2)the number and geographic distribution of the grants for such year and for all grants awarded under this Act;
 (3)participation of minority-serving institutions of higher education, such as historically Black colleges and universities and Hispanic-serving institutions;
 (4)participation of underrepresented and economically disadvantaged families; (5)plans for collaboration among eligible entities receiving a grant under this Act;
 (6)overall program outcomes and issues of concern; and (7)recommendations for program revisions to achieve the desired program outcome.
				(f)Definitions
 (1)Eligible entityThe term eligible entity means— (A)an institution of higher education;
 (B)a State educational agency; (C)a local educational agency, in the case in which the local educational agency is not receiving a subgrant under this Act for the fiscal year for which the agency is applying for a grant under this Act; or
 (D)a consortium of any of the entities described in subparagraphs (A) through (C). (2)ESEA termsThe terms elementary school, evidence-based, local educational agency, parent, professional development, secondary school, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given the term in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101(a)).
 (4)Historically Black college or universityThe Historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). (5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (6)InstructionThe term instruction means activities that— (A)emphasize communication of knowledge concerning—
 (i)parenting fundamentals; and (ii)social and emotional skills in adults and children;
 (B)provide opportunities to practice parenting fundamentals and social and emotional skills through interactive activities between parents and their children; and
 (C)are aligned with and integrated into parent involvement and engagement standards that may exist in the applicable State or that may be developed.
 (7)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q).
 (8)SecretaryThe term Secretary means the Secretary of Education. (9)Social and emotional skillsThe term social and emotional skills includes—
 (A)self-awareness, or having a realistic perception of one’s own values, interests, and strengths, and being able to recognize one’s own emotions;
 (B)self-management, or how well one manages emotions, impulses, and stress, and is able to establish and achieve goals and exercise self-discipline;
 (C)social awareness, or the ability to take the perspective of and empathize with someone else and to appreciate and respect diversity;
 (D)relationship skills, or the ability to participate in healthy, cooperative, and caring relationships, and effectively resolve conflicts; and
 (E)responsible decisionmaking, or the ability to recognize and generate good choices, evaluate the likely consequences of actions, and take responsibility for one’s decisions.
					